Citation Nr: 1511896	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-22 519	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to a compensable rating for residuals of excision of plantar warts, right foot, prior to June 5, 2012 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2012 rating decision, an increased rating of 10 percent was assigned, effective June 5, 2012.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was afforded a hearing in February 2014, but prior to issuance of a Board decision, the presiding Veterans Law Judge (VLJ) left the Board.  The Veteran was offered another hearing, and that hearing was held via videoconference in January 2015 before the undersigned VLJ, via videoconference.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for hepatitis C and entitlement to increased ratings for residuals of excision of plantar wart on the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 28, 2015, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for prostate cancer is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to service connection for prostate cancer and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim of entitlement to service connection for prostate cancer, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for prostate cancer is dismissed.


REMAND

The Board determines that the issues of entitlement to service connection for hepatitis C and entitlement to increased ratings for residuals of excision of plantar wart, right foot must be remanded for further development.  

The Veteran was most recently afforded a VA examination to assess the severity of his residuals of plantar warts in June 2012.  At his hearing, he testified to experiencing worsening symptoms of that disability.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran should be scheduled for another VA examination to assess the current nature and severity of his service-connected residuals of plantar warts.

Additionally, the Veteran was not afforded a VA examination with regard to his claim of entitlement to service connection for hepatitis C.  The Veteran has a current diagnosis of hepatitis C and has offered testimony in support of onset of the infection and symptoms in service.  Therefore, a VA examination to assess the etiology of the infection should be scheduled.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the record reveals that the Veteran receives VA treatment on a regular basis, but the most recent VA treatment note is dated in September 2013.  Therefore, the Board remands the appeal so that all VA treatment notes dated from September 2013 to the present may be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from September 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected residuals of excision of plantar wart on the right foot.  The claims file must be provided to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  
The examination should include a detailed examination of any related scars.

A complete rationale for all opinions must be provided.

3. Schedule the Veteran for a VA examination in order to ascertain the etiology of his hepatitis C. The claims file should be made available for review, and the examination report should reflect that such review occurred. Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify all potential risk factors for hepatitis infection, whether directly stated by the Veteran or reported in the claims file.

 b. Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis infection began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


